Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2020 has been entered.
 
Response to Amendment
The amendment filed on July 14, 2020 has been entered. Amendment of claims 1, 5-8, 10-13, 15 and 22 is acknowledged. Claims 19, 21, 24 and 25 have been canceled. Claims 27-28 have been newly added. Claims 1-18, 20, 22-23 and 26-28 are currently under consideration in this application.
The rejection of claims 8, 15-20 and 26 under 35 U.S.C. 112(a) as failing to comply with the written description requirement/new matter is withdrawn in view of Applicant's amendment. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
claim 1, line 5, NADPH is not presented in fully expanded form. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-13, 15-18, 20 and 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  	Claim 7 recites "A method of treating a subject with a foot wound or a cardiovascular-related disease, disorder, or condition" comprising a step of "treating the subject having the foot wound or the cardiovascular-related disease, disorder, or condition with a therapeutic agent if the subject has an elevated circulating FAS enzymatic activity or elevated circulating FAS enzyme content level compared to a control. Claims 8-13 further limit the abstract idea and are directed to the judicial exception. Claim 15 recites "A method of diagnosing a cardiovascular-related disease, disorder, or condition" comprising a step of "comparing the circulating FAS enzyme content level or the circulating FAS enzymatic activity level of the subject and a control sample".  These steps are directed to activities that are interpreted as mental processes because they can be reasonablely performed by the human mind (including an observation, evaluation, judgement, opinion).  Claims 16-18, 20 and 26 further limit the abstract idea and are directed to the judicial exception. This juridical exception is not integrated into a practical application because the additionally recited steps/elements 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-18, 20, 22-23 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a New Matter rejection.
The terms “does not comprise measuring a gene that encodes the circulating FAS enzyme” as recited in claims 1 and 15 are not supported by the original disclosure or claim as filed.  

However, the specification as filed does not provide sufficient written description of the above-mentioned limitations.  The specification does not provide sufficient support for measuring a gene that encodes the circulating FAS enzyme. The specification only discloses cFAS content and enzyme activity will be evaluated using a high throughput 96-well assay platform (see Pg. 27, lines 12-13); the instant claims now recite "does not comprise measuring a gene that encodes the circulating FAS enzyme", which was not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  
Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and does not satisfy the description requirement of the first paragraph of 35 U.S.C. 112.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22 and 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 22 recites the claim limitation "wherein the level of FAS enzymatic activity is detected in the biological sample using a NADPH depletion assay." The claims limitation fails to further limit independent claim 1, because it merely repeats the limitation of claim 1 "detecting a level of circulating FAS enzymatic activity using a NADPH depletion assay". 
Claim 26 recites the claim limitation "biological sample". The claim limitation fails to further limit independent claim 15, because it is broader and does not further limit claim 15, which recites "a serum or plasma sample".


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muraca (WO 2013/188605).  
Regarding claim 1, Muraca teaches a method of detecting circulating Fatty Acid Synthase (FAS) enzyme content or FAS enzymatic activity in a subject who has or is suspected of having a cardiovascular-related disease, disorder, or condition, comprising: providing a serum or plasma sample from the subject (Muraca ¶ 52: In one embodiment, a method generally comprises the following steps: (a) obtaining a biological sample (optimally containing ceils or other cell or fluid) from a subject; ¶ 53: ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein; ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D); and detecting a level of circulating FAS enzyme content using an ELISA assay in the serum or plasma sample (Muraca, ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be a nucleic acid probe SNP, protein specific for FASN, or an anti-FASN antibody; ¶ 63: the present invention utilizes anti-FASN antibodies and ELISA assay), wherein the serum or plasma is in an amount sufficient for the circulating FAS enzyme content level or the circulating FAS enzymatic activity level to be detected in an ELISA assay (Muraca ¶ 136: In one embodiment, a technique for use in the present invention to detect the amount of a biomarker (including, but not limited to FASN, USP2A, GSΤΩ1, SOD2, KCNE2 or BNP) in circulating cells is the sandwich ELISA; ¶ 125: ELISA is a highly sensitive technique for detecting and measuring antigens or antibodies in a solution in which the solution is run over a surface to which immobilized antibodies specific to the substance have been attached, and if the substance is present, it will bind to the antibody layer, and its presence is verified and visualized with an application of antibodies that have been tagged or labeled so as to permit detection), wherein detecting the level of circulating FAS enzymatic activity or circulating FAS enzyme does not comprise measuring a gene that encodes the circulating FAS enzyme (Muraca, ¶ 5, line 5: fatty acid synthase  ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be … protein specific for FASN, or an anti-FASN antibody).  
Regarding claim 2, Muraca teaches the subject has diabetes (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein; ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes).
Regarding claim 3, Muraca teaches treating a subject for a cardiovascular-related disease, disorder, or condition (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein; ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes).
Regarding claim 5, Muraca teaches an elevated level of circulating FAS enzymatic activity or elevated level of circulating FAS enzyme content in serum of subjects indicates the subject has type 2 diabetes compared to a control (Muraca, ¶ 42 indicating a link between metabolic syndrome and heart failure and highlighting the importance of these biomarkers in the diagnostic evaluation of these diseases. ... This study demonstrates the ability of FASN to act as a biomarker for heart failure. In some embodiments, these biomarkers may be used to determine risk of developing MS (metabolic syndrome) and/or HF (heart failure).  In some embodiments, these biomarkers may be used to diagnose MS and/or HF that the subject is experiencing or ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Muraca (WO 2013/188605) in view of Schneider (Schneider et. al., Macrophage Fatty-acid Synthase Deficiency Decreases Diet-induced Atherosclerosis, 2010, The Journal of Biological Chemistry, 285(30), 23398-23409) hereinafter Schneider.
claim 6, Muraca does not teach increased levels of FAS enzymatic activity of enzyme content indicate increased levels of serum LDL particles or increased levels of LDL particles deposited in peripheral arterial plaque compared to a control. 
Schneider discloses increased levels of circulating FAS enzymatic activity or increased levels of circulating FAS enzyme content indicate increased levels of serum LDL particles or increased levels of LDL particles deposited in high amounts in peripheral arterial plaque compared to a control (Schneider, Pg. 23398 Col. 2 ¶ 2, teaches atherosclerosis accelerates vascular fatty acid synthesis and the plaque appears to be the predominant site of synthesis.  Further, Schneider Pg. 23404 Col 2 ¶ 2, teaches in the FASKOM knockout model, uptake of fluorescently labeled oxidized LDL was decreased significantly as compared with wild type cells).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Muraca to include the correlation of increased FAS levels to increased levels of LDL deposited in arterial plaque as taught in Schneider.  The motivation to do so would be, as suggested by Schneider (Pg. 23398, Col. 2, ¶ 1), to determine mechanisms involved in the progression of atherosclerotic lesions as many patients whose initial presentation of atherosclerosis is myocardial infarction or sudden death and were not previously identified by conventional risk measures. 

Claims 7-10, 15-16, 18, 20 and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Muraca (WO 2013/188605).
claim 7, Muraca teaches a method of treating a subject with a cardiovascular-related disease, disorder, or condition, comprising: measuring a level of circulating FAS enzymatic activity or circulating FAS enzyme content in the serum or plasma according obtained from the subject (Muraca, ¶ 52: a method generally comprises the following steps: (a) obtaining a biological sample (optimally containing cells or other cell or fluid) from a subject; (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 53: The biological sample may be cells, and preferably is serum or plasma containing cells); and treating the subject having the cardiovascular-related disease, disorder, or condition with a therapeutic agent if the subject has an elevated circulating FAS enzymatic activity or elevated circulating FAS enzyme content level compared to a control (Muraca, ¶ 52: (d) correlating the presence, amount or levels of the biomarkers determined with the one or more clinical management parameters in order to aid in the prevention, diagnosis or treatment of a disease or condition such as metabolic syndrome. wherein; ¶20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D; ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure, comprising the step of diagnosing a patient's likely progression to metabolic syndrome or heart failure using one or more GPEP signatures to evaluate conditions such as (but not limited to) insulin resistance or insulin sensitivity; and a step of administering the patient an appropriate treatment regimen for any of the component conditions associated with metabolic syndrome or heart failure given the Muraca, ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be … protein specific for FASN, or an anti-FASN antibody).  
Muraca does not explicitly teach the circulating FAS enzyme content level in the subject is elevated compared to the circulating FAS enzyme content level in a control sample, but does teach the levels between the subject with cardiovascular-related disease and a control are different and the subject with a cardiovascular-related disease has elevated FAS levels (Muraca ¶ 98: if the sample expression patterns are consistent with the expression pattern for recurrence of metabolic syndrome and/or heart failure then (in the absence of countervailing medical considerations) the patient is treated as one would treat a relapse patient.  If the sample expression patterns are consistent with the expression pattern from the normal/control cell then the patient is diagnosed negative for the syndrome; ¶ 52, discloses a method of treating a subject with elevated FAS levels; ¶ 20 teaches wherein the subject has a cardiovascular-related disease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraca's treatment to diagnose subjects with a cardiovascular-related disease, disorder or condition if the circulating FAS enzyme content level is elevated when compared to a control sample to determine an appropriate treatment regimen (Muraca ¶ 81).
claim 8, Muraca discloses the subject has a cardiovascular- related disease, disorder, or condition (Muraca ¶ 52, discloses a method of treating a subject with elevated FAS levels.  Further, Muraca ¶ 20 teaches wherein the subject has a cardiovascular-related disease).
Muraca does not explicitly teach treating with a cardiac therapeutic agent if the subject has an elevated circulating FAS enzymatic activity or elevated circulating FAS enzyme content level compared to a control, although Muraca (¶ 81) teaches administering the patient an appropriate treatment regimen for any of the conditions associated with heart failure after using the biomarker to evaluate the patient’s condition.  Further, Muraca (¶ 52) teaches treating a subject with elevated FAS levels.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment of Muraca to create an arbitrary diagnostic level.  The motivation to do so, as stated by Muraca, ¶ 81 teaches that the evaluation of FAS levels for disease state and administration of appropriate treatment.
Regarding claim 9, Muraca teaches the subject has diabetes (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes; ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure).   
Regarding claim 10, Muraca teaches a first circulating FAS enzymatic activity or elevated circulating FAS enzyme content level is measured and a second circulating Muraca, ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be a nucleic acid probe SNP, protein specific for FASN, or an anti-FASN antibody; ¶ 63: the present invention utilizes anti-FASN antibodies and ELISA assay; ¶ 67: FASN expression is measured ... at one or more ... different blood or serum draw time).
Regarding claim 15, Muraca teaches a method of diagnosing a cardiovascular-related disease, disorder, or condition comprising: providing a serum or plasma sample from a subject suspected of having a cardiovascular-related disease, disorder, or condition (Muraca, ¶ 52: a method generally comprises the following steps: (a) obtaining a biological sample (optimally containing ceils or other cell or fluid) from a subject; ¶ 53: The biological sample may be cells, and preferably is serum or plasma containing cells; ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein; ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D); detecting a circulating FAS enzyme content level using an ELISA assay in the serum or plasma sample; and comparing the circulating FAS enzyme content level of the subject and a control sample (Muraca, ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN; ... (c) detecting the presence, amount or levels of the biomarker sets in (b)); wherein the subject is diagnosed with a cardiovascular-related disease, disorder, or condition if the circulating FAS enzyme content level in the subject differs Muraca, ¶ 52: (d) correlating the presence, amount or levels of the biomarkers determined with the one or more clinical management parameters in order to aid in the prevention, diagnosis or treatment of a disease or condition such as metabolic syndrome; ¶ 42 indicating a link between metabolic syndrome and heart failure and highlighting the importance of these biomarkers in the diagnostic evaluation of these diseases. ... This study demonstrates the ability of FASN to act as a biomarker for heart failure. In some embodiments, these biomarkers may be used to determine risk of developing MS and/or HF. In some embodiments, these biomarkers may be used to diagnose; ¶ 84: Samples of normal tissue of different types (e.g., tissue, serum, etc) as well as samples of non-metabolic syndrome or non-diabetic can be used as controls; ¶ 98: if the sample expression patterns are consistent with the expression pattern for recurrence of metabolic syndrome and/or heart failure then (in the absence of countervailing medical considerations) the patient is treated as one would treat a relapse patient. If the sample expression patterns are consistent with the expression pattern from the normal/control cell then the patient is diagnosed negative for the syndrome), the serum or plasma is in an amount sufficient for the circulating FAS enzyme content level to be detected in an ELISA assay (Muraca ¶ 136: In one embodiment, a technique for use in the present invention to detect the amount of a biomarker (including, but not limited to FASN, USP2A, GSΤΩ1, SOD2, KCNE2 or BNP) in circulating cells is the sandwich ELISA; ¶ 125: ELISA is a highly sensitive technique for detecting and measuring antigens or antibodies in a solution in which the solution is run over a surface to which immobilized antibodies specific to the substance have been attached, and if the substance is Muraca, ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be … protein specific for FASN, or an anti-FASN antibody).   
	Muraca does not explicitly teach the circulating FAS enzyme content level in the subject is elevated compared to the circulating FAS enzyme content level in a control sample, but does teach the levels between the subject with cardiovascular-related disease and a control are different and the subject with a cardiovascular-related disease has elevated FAS levels (Muraca ¶ 98: if the sample expression patterns are consistent with the expression pattern for recurrence of metabolic syndrome and/or heart failure then (in the absence of countervailing medical considerations) the patient is treated as one would treat a relapse patient. If the sample expression patterns are consistent with the expression pattern from the normal/control cell then the patient is diagnosed negative for the syndrome; ¶ 52, discloses a method of treating a subject with elevated FAS levels; ¶ 20 teaches wherein the subject has a cardiovascular-related disease).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraca's treatment to diagnose subjects with a cardiovascular-related disease, disorder or condition if the circulating FAS 
Regarding claim 16, Muraca teaches treating a subject for a cardiovascular-related disease, disorder, or condition (Muraca, ¶ 52: in order to aid in the prevention, diagnosis or treatment of a disease or condition such as metabolic syndrome; ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure).     
Regarding claim 18, Muraca teaches the subject has diabetes (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes).
Regarding claim 20, Muraca teaches the control subject does not have a cardiovascular-related disease or an arterial occlusive disease (Muraca, ¶ 84: Samples of normal tissue of different types (e.g., tissue, serum, etc) as well as samples of non-metabolic syndrome or non-diabetic can be used as controls).
Regarding claim 26, Muraca teaches the sample is plasma, or serum (Muraca, ¶ 53: The biological sample may be cells, and preferably is serum or plasma containing cells).
Regarding claim 27, Muraca teaches the subject has a cardiovascular-related disease and diabetes (Muraca ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D) and a predictive marker for cancer (Muraca ¶ 6: 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Muraca's method of detection on patients without cancer, but with cardiovascular disease and diabetes, to predict a future diagnosis of cancer. 

Claims 3, 4, 7-13, 17, 23 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Muraca (WO 2013/188605)  in view of Gibbons (Gibbons et. al., Diabetic Vascular Disease: Characteristics of Vascular Disease Unique to the Diabetic Patient, 2012, Seminars in Vascular Surgery, 25,89-92) hereinafter Gibbons.   
Regarding claim 3, Muraca teaches treating a subject for a cardiovascular-related disease, disorder, or condition (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein; ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes).
Muraca does not teach treating a subject for a foot wound. 
Gibbons Page 89 Col. 2 ¶ 2).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraca's method of treatment to treat a subject for a food wound as taught by Gibbons, because it appears as diabetic wound healing is impaired and remains in the inflammatory phase (Gibbons Page 90 Col. 1 ¶ 5: impaired progression of wound healing is secondary to the loss of regulatory function and reflexes, so diabetic wounds often remain in the inflammatory/proliferative phase). 
Regarding claim 4, Muraca and Gibbons suggest the cardiovascular-related disease, disorder or condition comprises a food wound or peripheral artery disease (Gibbons Page 89 Col. 2 ¶ 2). 
Regarding claim 7, Muraca teaches a method of treating a subject with a cardiovascular-related disease, disorder, or condition, comprising: measuring a level of circulating FAS enzymatic activity or circulating FAS enzyme content in the serum or plasma according obtained from the subject (Muraca, ¶ 52: a method generally comprises the following steps: (a) obtaining a biological sample (optimally containing ceils or other cell or fluid) from a subject; (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 53: The biological sample may be cells, and preferably is serum or plasma containing cells); and treating the subject having the cardiovascular-related disease, disorder, or condition with a therapeutic agent if the subject has an elevated circulating FAS enzymatic activity or elevated circulating FAS enzyme content level compared to a control (Muraca, ¶ 52: (d) ¶20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D; ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure, comprising the step of diagnosing a patient's likely progression to metabolic syndrome or heart failure using one or more GPEP signatures to evaluate conditions such as (but not limited to) insulin resistance or insulin sensitivity; and a step of administering the patient an appropriate treatment regimen for any of the component conditions associated with metabolic syndrome or heart failure given the patient’s age, or other therapeutically relevant criteria), wherein measuring the level circulating FAS enzymatic activity or circulating FAS enzyme does not comprise measuring a gene that encodes the circulating FAS enzyme (Muraca, ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 54: The detection agent may be … protein specific for FASN, or an anti-FASN antibody).  
Muraca does not teach treating a subject for a foot wound or the circulating FAS enzyme content level in the subject is elevated compared to the circulating FAS enzyme content level in a control sample, but does teach the levels between the subject with cardiovascular-related disease and a control are different and the subject with a cardiovascular-related disease has elevated FAS levels (Muraca ¶ 98: if the sample ¶ 52, discloses a method of treating a subject with elevated FAS levels; ¶ 20 teaches wherein the subject has a cardiovascular-related disease).
Gibbons teaches peripheral artery disease is a complicating factor in over 60% of diabetic foot wounds (Gibbons Page 89 Col. 2 ¶ 2).  Accordingly, one of ordinary skill in the art would recognize that FAS levels would correspond to foot wound healing or progression as foot wounds are often seen in patients with diabetes and cardiovascular disorders. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Muraca's treatment method to treat a subject for a food wound as taught by Gibbons if the circulating FAS enzyme content level is elevated when compared to a control as suggested by Muraca, because it appears as diabetic wound healing is impaired and remains in the inflammatory phase (Gibbons Page 90 Col. 1 ¶ 5: impaired progression of wound healing is secondary to the loss of regulatory function and reflexes, so diabetic wounds often remain in the inflammatory/proliferative phase). 
Regarding claim 8, Muraca discloses the subject has a cardiovascular- related disease, disorder, or condition (Muraca ¶ 52, discloses a method of treating a subject Muraca ¶ 20 teaches wherein the subject has a cardiovascular-related disease).
Muraca does not explicitly teach treating with a cardiac therapeutic agent if the subject has an elevated circulating FAS enzymatic activity or elevated circulating FAS enzyme content level compared to a control, although Muraca (¶ 81) teaches administering the patient an appropriate treatment regimen for any of the conditions associated with heart failure after using the biomarker to evaluate the patient’s condition.  Further, Muraca (¶ 52) teaches treating a subject with elevated FAS levels.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment of Muraca to create an arbitrary diagnostic level.  The motivation to do so, as stated by Muraca, ¶ 81 teaches that the evaluation of FAS levels for disease state and administration of appropriate treatment.
Regarding claim 9, Muraca teaches the subject has diabetes (Muraca, ¶ 80: Inclusion of any of the biomarker or diagnostic methods described herein as part of treatment wherein ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and Type 2 diabetes; ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure).   
Regarding claim 10, Muraca teaches a first circulating FAS enzymatic activity or elevated circulating FAS enzyme content level is measured and a second circulating FAS enzymatic activity or circulating FAS enzyme content level is measured (Muraca, ¶ 67: FASN expression is measured ... at one or more ... different blood or serum draw 
Regarding claim 11, Muraca (¶ 67) teaches a method of treating a subject with elevated FAS enzymatic activity or enzyme content levels and where a first and second FAS level is measured and a comparison of FAS levels can be used to indicate an increase in disease severity, but does not teach FAS levels in relation to foot wounds.	Gibbons (Page 89 Col. 2 ¶ 2) teaches peripheral artery disease is a complicating factor in over 60% of diabetic foot wounds.  Accordingly, one of ordinary skill in the art would recognize that FAS levels would correspond to foot wound healing or progression as foot wounds are often seen in patients with diabetes and cardiovascular disorders. 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment method of Muraca to include the correlation analysis method as taught in Gibbons. The motivation to do so constitutes applying a known technique (i.e., FAS cardiovascular treatment method) to known devices and/or methods (i.e., correlation analysis method for foot wound) ready for improvement to yield predictable results. 
Regarding claim 12, Muraca and Gibbons suggest the subject has a food wound or peripheral artery disease (Gibbons Page 89 Col. 2 ¶ 2).
claim 13, Muraca in view of Gibbons teaches the therapeutic agent is effective if the second circulating FAS activity or circulating FAS content level is reduced compared to the first circulating FAS activity or circulating FAS content level (Muraca ¶ 45 states ‘Clinical management parameters addressed by the present invention include … Degree of regression, responsiveness to treatment, effectiveness of treatment’).
Regarding claim 17, Muraca teaches cardiovascular-related disease, disorder, or condition (Muraca, ¶ 81: The present invention further provides a method for treating a patient who may have metabolic syndrome or heart failure, comprising the step of diagnosing a patient's likely progression to metabolic syndrome or heart failure using one or more GPEP signatures to evaluate conditions such as (but not limited to) insulin resistance or insulin sensitivity; and a step of administering the patient an appropriate treatment regimen for any of the component conditions associated with metabolic syndrome or heart failure given the patient’s age, or other therapeutically relevant criteria wherein Muraca, ¶ 20 metabolic syndrome refers to a group of risk factors that occur together and increase an individual's risk for coronary artery disease, heart failure, stroke, and T2D), but does not teach it comprises a foot wound or peripheral artery disease (PAD). 
Gibbons teaches peripheral artery disease is a complicating factor in over 60% of diabetic foot wounds (Gibbons Page 89 Col. 2 ¶ 2).  
Accordingly, one of ordinary skill in the art would recognize Muraca's method of diagnosing a cardiovascular-related disorder or condition would comprise a foot wound and peripheral artery disease, because they are often seen in patients with diabetes and cardiovascular disorders. 
claims 23 and 28, Muraca teaches detection of FAS in a subject with cardiovascular-related disease, but does not specifically teach peripheral artery disease.
Gibbons teaches peripheral artery disease is a complicating factor in over 60% of diabetic foot wounds (Gibbons Page 89 Col. 2 ¶ 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of detecting FAS taught by Muraca in a subject suspected of having peripheral artery disease as taught by Gibonns, because peripheral artery disease is a complicating factor in over 60% of diabetic foot wounds (Gibbons Page 89 Col. 2 ¶ 2).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Muraca (WO 2013/188605) in view of de Franciscis (de Franciscis et. al., Cilostazol prevents foot ulcers in diabetic patients with peripheral vascular disease, 2015, International Wound Journal, 12, 250-253), hereinafter de Franciscis.
Regarding claim 14, Muraca does not teach the therapeutic agent is a vasodilator. 
de Franciscis teaches the therapeutic agent is a vasodilator, optionally, cilostazol (de Franciscis Pg 250 section: key messages, teaches cilostazol has been widely used to prevent peripheral vascular events and cilostazol administration in diabetic patients with peripheral vascular disease and intermittent claudication seems to be effective not only in improving walking distances but also in preventing foot ulceration).
. 

Response to Arguments
Applicant's arguments filed 7/14/2020 have been fully considered but they are not persuasive.  Applicant traversed the above rejection of Claims 8, 15-20 and 26 under 35 U.S.C. §101 by arguing that the limitations of providing a biological sample and detecting a FAS enzymatic activity level amount to significantly more, because the recited detection steps are not routine or conventional.  
In response to the Applicant's argument, the amendment to incorporate "circulating FAS enzyme content or FAS enzymatic activity" does not change the fact that "detecting a level" is a general recitation and not integrated into a practical application.  The claims only require detecting a level of circulating enzymatic activity or enzyme content by ELISA.  Such steps are well-understood, routine and conventional, as seen in Muraca (WO 2013/188605) for the 35 U.S.C. §102 rejection (Muraca, ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) detecting the presence, amount or levels of the biomarker sets in (b); ¶ 53: The biological sample may be cells, and preferably is serum or plasma containing cells; ¶ 5, line 5: fatty acid synthase (FASN); ¶ 52: (b) contacting the sample with a detection agent specific for one of the following biomarker sets: FASN ...; (c) 
Applicant traversed the rejection of claims 1-5, 7, 9-10, 12, 15-22 and 24-26 under 35 U.S.C. §102(a)(1) as being anticipated by Muraca by arguing Muraca fails to disclose detection of circulating FAS enzymatic activity or FAS enzyme content levels as recited in claims 1 and 15.  Muraca teaches detection of fatty acid synthase in serum 
Applicant argued the rejection of claim 6 under 35 U.S.C. §103 over Muraca in view of Schneider (Arguments Pg. 16 – 17) by stating that Schneider fails to disclose detecting circulating FAS content in a subject suspected of having a cardiovascular-related disease and Muraca fails to disclose increased levels of FAS indicate increased levels of serum LDL particles in peripheral arterial plaque compared to a control; however, these limitations are obvious as Schneider teaches a direct correlation of FAS with LDL particles (Schneider Pg. 23404 Col. 2 ¶ 2) and Muraca teaches the levels between the subject with cardiovascular-related disease and a control are different and 
Applicant traversed the rejections of claim 8 under 35 U.S.C. §103 over Muraca, claims 11 and 13 under 35 U.S.C. §103 over Muraca in view of Gibbons, and claim 14 under 35 U.S.C. §103 over Muraca in view of de Franciscis, by arguing that Muraca does not disclose a step of measuring circulating FAS enzymatic activity or FAS enzyme content.  As discussed above, Muraca discloses detecting FAS enzyme content in circulating cells. Therefore, the rejections have been maintained.

Allowable Subject Matter
The following amended claim 22 is considered to distinguish the claimed invention from the art of record in this application: 
A method of detecting circulating Fatty Acid Synthase (FAS) enzymatic activity in a subject who has or is suspected of having a cardiovascular-related disease, disorder, or condition, comprising: providing a serum or plasma sample from the subject; and detecting a level of circulating FAS enzymatic activity using an NADPH depletion assay in the serum or plasma sample, wherein the serum or plasma is in an amount sufficient for the circulating FAS enzymatic activity level to be detected in an NADPH depletion assay.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bays (Bays, N. et al., A Simplified Scintillation Proximity Assay . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANJALI AJIT HIRANI whose telephone number is (571)272-0219.  The examiner can normally be reached on 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/A.A.H./Examiner, Art Unit 1657